DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 49-64 are rejected under 35 U.S.C. 103 as being unpatentable over Finter et al. (EP 2019027, see machine translated version) in view of Lee et al. (US Patent Application No. 2011/0144239).
Regarding claims 1, 49-51, 57, 58, and 64, Finter et al. teach a reinforcement member (paragraph [0001]) comprising a foamable heat curable structural adhesive (paragraphs [0001], [0006], [0017], [0018], [0023]-[0026]) on an outer surface of a carrier member (paragraphs [0006], [0045]).
Finter et al. do not disclose wherein the heat curable structural adhesive foaming to not more than about 400% of its original unexpanded volume and wherein the carrier member has a cross-section that does not comprise a constant thickness over its entire extension.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in foaming volume and thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the foaming volume and carrier member thickness of Finter et al. in order to improve the mechanical properties compared to the prior reinforcement elements for reinforcement in cavities of structural components (Finter et al., paragraph [0004]).
Finter et al. fail to teach wherein at least 90 wt% of the carrier member is composed of a fiber-reinforced polyester material having a degree of crystallinity of at least 60% and the content of the fibers is within the range of about 20-70 wt% relative to the total weight of the fiber-reinforced polyester material.  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more which reads on Applicant’s claimed range of at least 60% (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight which reads on Applicant’s claimed range of about 20-70% relative to the total weight of the fiber-reinforced polyester material (page 1, paragraph [0010], page 5, paragraph [0075]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 52, Finter et al. fail to teach wherein the carrier member has an E-modulus of at least about 15 Gpa that is maintained independent of relative humidity of the ambient air.  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]).
Lee et al. do not disclose wherein the carrier member has an E-modulus of at least about 15 Gpa that is maintained independent of relative humidity of the ambient air.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in E-modulus involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the E-modulus of Lee et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 53, Finter et al. fail to teach wherein the fiber-reinforced polyester material includes a first polyester and a second polyester.  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]), wherein the fiber-reinforced polyester material includes a first polyester and a second polyester (page 1, paragraphs [0010], [0012], page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 54, Finter et al. fail to teach wherein the fibers are elongated carbon fibers.  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]), wherein the fibers are elongated carbon fibers (page 4, paragraph [0071]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 55, Finter et al. fail to teach wherein the first polyester is polybutylene terephthalate (PBT).  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]), wherein the fiber-reinforced polyester material includes a first polyester and a second polyester (page 1, paragraphs [0010], [0012], page 2, paragraph [0026]), wherein the first polyester is polybutylene terephthalate (page 1, paragraph [0012]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 56, Finter et al. fail to teach wherein the second polyester is polyethylene terephthalate (PET).  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]), wherein the fiber-reinforced polyester material includes a first polyester and a second polyester (page 1, paragraphs [0010], [0012], page 2, paragraph [0026]), wherein the second polyester is polyethylene terephthalate (page 1, paragraph [0012]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 59, Finter et al. fail to teach wherein the relative weight ratio of the first polyester to the second polyester is within the range of from about 1:10 to about 10:1.  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]), wherein the fiber-reinforced polyester material includes a first polyester and a second polyester (page 1, paragraphs [0010], [0012], page 2, paragraph [0026]), wherein the relative weight ratio of the first polyester to the second polyester is within the range of about 2:1 to about 5:1 (page 1, paragraph [0012]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 60, Finter et al. fail to teach wherein the first polyester, the second polyester, or both comprise recycled polyester.  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]), wherein the fiber-reinforced polyester material includes a first polyester and a second polyester (page 1, paragraphs [0010], [0012], page 2, paragraph [0026]), wherein the relative weight ratio of the first polyester to the second polyester is within the range of about 2:1 to about 5:1 (page 1, paragraph [0012]).
The product-by-process limitation “recycled” would not be expected to impart distinctive structural characteristics to the polyester.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the polyester of Lee et al. possesses the same characteristics as the Applicant’s claimed polyester.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 61, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]), wherein the fibers are elongated carbon fibers (page 4, paragraph [0071]), wherein the fibers are substantially uniaxed fibers (page 4, paragraph [0071]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 62, Lee et al. fail to teach wherein the fibers are glass fibers.  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]), wherein the fibers are glass fibers (page 1, paragraph [0010]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
Regarding claim 63, Finter et al. fail to teach wherein the E-modulus is not moisture sensitive.  However, Finter et al. fail to teach wherein the carrier member has an E-modulus of at least about 15 Gpa that is maintained independent of relative humidity of the ambient air.  However, Lee et al. teach a reinforcement member (page 1, paragraph [0008]) comprising fiber reinforced polyester material (page 1, paragraph [0008]) having a degree of crystallinity of about 40% or more (page 1, paragraph [0010]) and the content of the fibers is within the range of about 10 to about 100 parts by weight (page 1, paragraph [0010], page 5, paragraph [0075]).
Lee et al. do not disclose wherein the carrier member has an E-modulus of at least about 15 Gpa that is maintained independent of relative humidity of the ambient air.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in E-modulus involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the E-modulus of Lee et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber-reinforced polyester material of Lee et al. as the carrier material of Finter et al. in order to provide excellent weather resistance, impact resistance, mechanical strength, heat resistance and dimensional stability (Lee et al., page 1, paragraph [0008]).

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Finter et al. (EP 2019027, see machine translated version) in view of Lee et al. (US Patent Application No. 2011/0144239), in further view of Le Gall et al. (US Patent Application No. 2004/0256888).
Finter et al. and Lee et al. are relied upon as disclosed above.
Regarding claims 46 and 47, Finter et al. fail to teach wherein the heat curable structural adhesive forms a non-uniform coating along the carrier member.  However, Le Gall et al. teach a reinforcement member (page 2, paragraph [0014]) comprising a foamable structural adhesive (page 2, paragraph [0014]) on a carrier member (page 2, paragraph [0014]), wherein the structural adhesive forms a non-uniform coating along the carrier member (page 2, paragraph [0016], page 3, paragraph [0024]), wherein an outer shape of the reinforcement member differs from an outer shape of the carrier member (page 2, paragraph [0016], page 3, paragraphs [0022], [0024]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a non-uniform coating on the reinforcement member of Finter et al. as that of Le Gall et al. so that upon expanding the foam fills the space but does not contact the internal surface of the external body panel to the extent that cooling of the expanded foam deforms the external body panel (Le Gall et al., page 3, paragraph [0025]).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Finter et al. (EP 2019027, see machine translated version) in view of Lee et al. (US Patent Application No. 2011/0144239), in further view of Delvin et al. (US Patent No. 4,990,549).
Finter et al. and Lee et al. are relied upon as disclosed above.
Regarding claim 48, Finter et al. fail to teach wherein the fibers are associated into bundles and fibers have an average length in the range of about 100±50 µm.  However, Delvin et al. teach a reinforcement member (col. 2, lines 55-65) comprising a fiber reinforced polyester material (col. 2, lines 55-65), wherein the fibers are associated into bundles and the fibers have an average length in the range of about 0.000005 to about 0.125 inch which reads on Applicant’s claimed range of about 100±50 µm (col. 5, lines 50-55, claim 8).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bundles of fibers as that of Delvin et al. in Finter et al. in order to facilitate the handling of the fibers (Delvin et al., col. 5, lines 50-55).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/21/2022